Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In designing an image capturing apparatus, placing a fan away from a microphone in order to minimize noise from the fan is known.  See for example, Petty (U.S. Publication No. 2016/0301819).  The prior art does not teach an image capturing apparatus comprising, in combination with the additionally recited features, an image capturing apparatus body; a lens mount provided on the image capturing apparatus body and to which a shooting lens can be removably attached; an attachment portion which is provided on the image capturing apparatus body and to which the accessory can be removably attached; and a built-in microphone which is arranged on a side of a surface of the image capturing apparatus body, different from any of a surface where an air outlet port for discharging air used for forced cooling is arranged, a surface where the lens mount is arranged, and a surface where the attachment portion is arranged, wherein the built-in microphone is arranged at a location closer to a top surface of the image capturing apparatus body than a bottom surface thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER E. MAHONEY
Primary Examiner
Art Unit 2852



/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852